IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 434 MAL 2021
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
TERON D. LEWIS,                           :
                                          :
                   Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.